Citation Nr: 0021345	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-04 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bronchitis with 
sinusitis.

2.  Entitlement to service connection for colon polyps with 
carcinoma in situ.

3.  Entitlement to a compensable evaluation for hemorrhoids.

4.  Entitlement to a compensable evaluation for peptic ulcer 
disease.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1940 to 
September 1945.  He was a prisoner of war (POW) of the German 
Government from March 1944 to April 1945.

This matter comes to the Board of Veterans' Appeals (Board or 
BVA) from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

In a VA Form 9 received in March 1998, the veteran requested 
a Travel Board hearing.  However, the hearing request was 
subsequently withdrawn.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.

2.  There is no current diagnosis of sinusitis.

3.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for bronchitis with 
sinusitis.

4.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for colon polyps with 
carcinoma in situ.

5.  The veteran had mild external hemorrhoids at separation 
from service, but there is no objective evidence of current 
symptomatology such as large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences.

6.  The veteran's peptic ulcer disease is not currently 
active and is not productive of significant gastrointestinal 
or ulcer symptoms.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bronchitis with sinusitis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).

2.  The veteran's claim of entitlement to service connection 
for colon polyps with carcinoma in situ is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).

3.  The criteria for a compensable evaluation for hemorrhoids 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 
(1999). 

4.  The criteria for a compensable rating for a peptic ulcer 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.19, 4.21, 4.23-
4.24, 4.110-4.113, 4.114, Diagnostic Code 7305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bronchitis with Sinusitis and 
for Colon Polyps with Carcinoma in Situ

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303 (1999).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as cancer, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well grounded, 
there must be competent evidence:  (i) of current disability 
(a medical diagnosis); (ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Bronchitis with Sinusitis

The November 1940 enlistment examination reflected that the 
veteran had a left-sided deviated nasal septum at entry in 
the service.  Service medical records disclose that the 
veteran was hospitalized for acute bronchitis and sinusitis 
in June 1942.  No recurrence or chronicity was shown.  His 
separation examination report in September 1945 noted no 
clinical abnormalities of the ear, nose, throat, or lungs.

An April 1987 private physical examination report reflects 
that the veteran's lungs were clear to auscultation and 
percussion.  A February 1994 private gastrointestinal 
consultation report indicates that veteran's sinuses were 
"nil of note" and that he had "no cough, wheeze or sputum 
production."   Private outpatient medical records show that 
the veteran was first seen for a respiratory condition in 
January 1996, nearly fifty years following his separation 
from service in 1945.  The assessment was bronchitis.  
Sinusitis was not diagnosed.  In his November 1998 notice of 
disagreement, the veteran stated that his sinusitis seems to 
have cleared up. 

The claim of service connection for sinusitis is not well 
grounded, because there is no competent medical evidence of a 
current diagnosis. 38 U.S.C.A. § 5107(a).  The claim also is 
not well grounded under 38 C.F.R. § 3.303(b) and Savage, 
because there is no medical opinion linking the current 
finding of bronchitis to bronchitis noted in service.  Absent 
such medical evidence, the veteran's claim for service 
connection for bronchitis or sinusitis must be denied.

Colon Polyps with Carcinoma

Service medical records are completely void of complaints, 
reports, or findings of colon polyps or colon cancer.  The 
first objective medical finding confirming the existence of 
colon polyps was in December 1985, over 40 years after 
separation from service.  An August 1986 private outpatient 
treatment record indicates that the veteran had a polypectomy 
in January 1986 to remove carcinoma in situ.  A March 1994 
colonoscopy report indicates that the veteran had a 
recurrence in 1989, but noted no recurrent polyps 5 years 
later.  Furthermore, the claims file does not contain 
competent medical evidence that relates the veteran's post-
service diagnosis of colon cancer to service.  Absent such 
evidence, the veteran's claim for colon polyps with carcinoma 
in situ is not well grounded and must be denied.  38 U.S.C.A. 
§ 5107(a).

Service Connection - Conclusion

In the absence of medical evidence that even suggests that 
the veteran has sinusitis or relates the veteran's bronchitis 
or colon polyps to his period of service, the veteran has not 
submitted evidence of plausible or well-grounded claims, and 
his claims must be denied.  See Grottveit, 5 Vet. App. at 93.  
The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for a claim for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


Higher Initial Evaluations for Hemorrhoids and Peptic Ulcer 
Disease

Initially, the Board notes that the veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection for hemorrhoids and peptic ulcer 
disease, and, as such, the veteran's claim for the increased 
evaluation is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  Moreover, an appeal from the initial assignment of a 
disability evaluation requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
After examining the record, the Board is satisfied that all 
relevant facts have been properly developed with regard to 
this issue; thus, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3. 

Hemorrhoids

In an October 1998 rating decision, the RO granted service 
connection for hemorrhoids, and assigned a noncompensable 
evaluation from March 1998. That decision was based on 
evidence of mild external hemorrhoids at military separation, 
and a post-service June 1998 VA examination report that 
reflected no active hemorrhoids.  At the VA examination, the 
veteran had no problems referable to hemorrhoids.  

The veteran was assigned a noncompensable rating for 
hemorrhoids pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7336, which prescribes a noncompensable rating for internal 
or external hemorrhoids, mild or moderate.  38 C.F.R. § 
4.114, Diagnostic Code 7336 (1999).  A 10 percent rating 
requires evidence of hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  Id.

In light of the medical evidence of record, the Board finds 
that the currently assigned noncompensable rating for the 
veteran's service-connected hemorrhoids is appropriate, and 
there is no basis for assignment of an initial compensable 
evaluation at this time.  The recent medical evidence reveals 
that the veteran has no active hemorrhoids.  Thus, there is 
no evidence of record that the veteran has large, thrombotic, 
or irreducible hemorrhoids, such that a 10 percent rating is 
warranted under DC 7336.  In fact, at most the evidence 
reveals that the veteran has complained of itching without 
any bleeding, which is simply not a basis for a compensable 
evaluation.  Nor are there any other potentially applicable 
diagnostic codes that may allow for a higher evaluation.

Peptic Ulcer Disease

In an October 1998 rating decision, the RO granted service 
connection for peptic ulcer disease as secondary to POW 
service and assigned a noncompensable evaluation from March 
1998.

Service medical records show no diagnosis of or treatment for 
gastrointestinal (GI) bleed or other GI complaint.  

Post-service military facility inpatient and outpatient 
medical records dating from December 1985 to April 1998 show 
that the veteran was hospitalized in April 1994 with 
significant GI bleed, a distant history of ulcer and regular 
use of aspirin as a prophylactic cardiac measure.  An upper 
GI panendoscopy performed at the time showed no evidence of 
esophagitis, ulcers, varices, stenosis, gastritis or gastric 
ulcer.  An apex bulb with localized superficial ulcer, 
surrounded by hemorrhagic duodenitis, was found with no 
active bleeding and no old blood in the dissecting duodenum.  
The postoperative diagnosis was superficial ulcer apex of 
bowel with surrounding hemorrhagic duodenitis, no active 
bleeding. Tagamet was prescribed without significant residual 
complications noted.

At a June 1998 VA examination, the veteran reported a history 
of having ulcers after his discharge from service in the late 
1950s.  He reported no weight change, nausea, vomiting, 
diarrhea, hematemesis, or abdominal pain.  The veteran 
related that he occasionally had hard stool and had passed 
dark stool in the past, in 1994, and intermittently over the 
years.  He complained of burping and a noisy stomach.  The 
veteran denied any pain or discomfort and was receiving no 
treatment for his stomach disorder at that time.  The 
palpation of the abdomen revealed no tenderness and the liver 
was not palpable. Bowel sounds were normal. There were no 
ascites, superficial distention of the vein present or striae 
on the abdominal wall. The diagnosis was no evidence of 
active peptic ulcer disease.

The veteran's service-connected peptic ulcer disease is rated 
under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7305.  A 10 percent evaluation is warranted for duodenal 
ulcer where the disability is mild, with recurring symptoms 
once or twice yearly.  However, the veteran has not 
complained of subjective symptoms of ulcer disease, nor were 
there any medical findings of current symptoms of ulcer 
disease on recent VA examination.  The Board finds it 
particularly significant that there is no medical evidence of 
any post-service medical treatment of ulcer disease since 
1994.  The Board therefore finds that a compensable 
evaluation for peptic ulcer disease is not warranted.

Increased Ratings - Conclusion

The Board has considered the complete history of the 
veteran's hemorrhoids and peptic ulcer disease, as well as 
the current clinical manifestations and the effect these 
disabilities may have on the veteran's earning capacity.  See 
38 C.F.R. §§ 4.1, 4.2.  The nature of the original 
disabilities has been reviewed, as well as the functional 
impairment that may be attributed to the veteran's service-
connected disabilities.  At present, however, based on these 
findings, the Board can only conclude that these disabilities 
have been properly rated as noncompensable throughout the 
appeal period.  See Fenderson, 12 Vet. App. at 126-127 (at 
the time of an initial rating, separate or "staged" ratings 
may be assigned for separate periods of time based on the 
facts found).  Should one or both of the veteran's 
disabilities change in the future, he may file another claim 
for an increased evaluation, but at the present time there is 
no basis for a compensable evaluation for hemorrhoids or 
peptic ulcer disease.  See 38 C.F.R. § 4.1.
 
In reaching this decision, the Board finds that the evidence 
does not raise the question of whether a higher evaluation 
was warranted for any periods of time following the initial 
grant of service connection so as to warrant "staged" 
ratings due to a significant change in the level of 
disability.  Rather, the symptomatology reported during the 
pendency of this appeal has remained essentially consistent, 
with the degree of severity at all times fully contemplated 
by the assigned evaluations.  See id.

In reviewing the foregoing, the Board has been cognizant of 
the provisions of 38 U.S.C.A. § 5107(b).  However, there is 
not such a state of balance of the positive evidence with the 
negative evidence to allow for favorable determinations.

Further, the evidence does not reflect that the veteran's 
hemorrhoids or peptic ulcer disease have caused marked 
interference with employment or necessitated any recent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.




ORDER


Entitlement to service connection for bronchitis with 
sinusitis is denied.

Entitlement to service connection for colon polyps with 
carcinoma in situ is denied.

Entitlement to a higher initial (compensable) evaluation for 
service-connected hemorrhoids is not warranted.

Entitlement to a higher initial (compensable) evaluation for 
service-connected peptic ulcer disease is not warranted.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

